        Case 1:18-cv-00102-CRK Document 75          Filed 09/13/19   Page 1 of 9



                                    Slip Op. 19-

               UNITED STATES COURT OF INTERNATIONAL TRADE



 BOSUN TOOLS CO., LTD. and CHENGDU
 HUIFENG NEW MATERIAL TECHNOLOGY
 CO., LTD.,

                     Plaintiff and Consolidated
                     Plaintiff,

 and

 DANYANG NYCL TOOLS MANUFACTURING                     Before: Claire R. Kelly, Judge
 CO., LTD. ET AL.,
                                                      Consol. Court No. 18-00102
                     Plaintiff-Intervenors,

 v.

 UNITED STATES,

                     Defendant,

 and

 DIAMOND SAWBLADES MANUFACTURERS’
 COALITION,

                     Defendant-Intervenor and
                     Consolidated Defendant-
                     Intervenor.


                                OPINION AND ORDER

[Denying Zhejiang Wanli Tools Group Co., Ltd.’s motion to reverse liquidation.]
                                                               Dated: 4FQUFNCFS 


Ronald M. Wisla, Fox Rothschild LLP, of Washington, DC, argued for plaintiff-intervenor
Zhejiang Wanli Tools Group Co., Ltd. With him on the brief were Lizbeth R. Levinson and
Brittney Renee Powell.
        Case 1:18-cv-00102-CRK Document 75             Filed 09/13/19    Page 2 of 9



Consol. Court No. 18-00102                                                             Page 2


John J. Todor, Senior Trial Counsel, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, of Washington, DC, argued for defendant. With him on the brief
were Franklin E. White, Jr., Assistant Director, Jeanne E. Davidson, Director, and Joseph
H. Hunt, Assistant Attorney General. Of Counsel was Paul Kent Keith, Attorney, Office
of the Chief Counsel for Trade Enforcement and Compliance, U.S. Department of
Commerce, of Washington, DC.

       Kelly, Judge: Before the court is Plaintiff-Intervenor Zhejiang Wanli Tools Group

Co., Ltd.’s (“Wanli”) motion to reverse liquidation of entry MH-92053940-9. See Zhejiang

Wanli Tools Group Co., Ltd.’s Mot. Reverse Liquidation Entry Made Violation Ct.’s

Injunction Order, Dec. 13, 2018, ECF No. 40 (“Wanli’s Mot.”). Wanli claims the entry was

liquidated in violation of the Court’s May 24, 2018, injunctive order. Id. at 2; see generally

Order Statutory Injunction Upon Consent, May 24, 2018, ECF No. 19 (“Injunction”).

Defendant objects and argues that U.S. Customs and Border Protection (“Customs” or

“CBP”) rightfully liquidated the entry because Wanli is the manufacturer, not the exporter,

of the entry in question and the Injunction only covers entries for which Wanli is the

exporter. Def.’s Resp. Mot. Reverse Liquidation at 2–5, Feb. 21, 2019, ECF No. 51

(“Def.’s Resp.”). For the following reasons, Wanli’s motion is denied.

                                      BACKGROUND

       On January 13, 2017, the U.S. Department of Commerce (“Commerce”) initiated

the seventh administrative review of the antidumping duty (“ADD”) order covering

diamond sawblades and parts thereof from the People’s Republic of China (“PRC” or

“China”) entered during the period of review, November 1, 2015, through October 31,

2016. Initiation of Antidumping & Countervailing Duty Admin. Reviews, 82 Fed. Reg.

4,294, 4,296 (Dep’t Commerce Jan. 13, 2017). In its final determination, Commerce
        Case 1:18-cv-00102-CRK Document 75           Filed 09/13/19   Page 3 of 9



Consol. Court No. 18-00102                                                          Page 3

calculated a weighted-average dumping margin of 82.05% for Wanli.                Diamond

Sawblades & Parts Thereof From the [PRC], 83 Fed. Reg. 17,527, 17,528 (Dep’t

Commerce Apr. 20, 2018) (final results of [ADD] admin. review; 2015–2016) (“Final

Results”). Wanli intervened as a matter of right in this action challenging the Final

Results. See generally Order [Granting Mot. Intervene], May 24, 2018, ECF No. 20. On

May 24, 2018, the Court enjoined Commerce and CBP from “issuing instructions to

liquidate or making or permitting liquidation” of “diamond sawblades and parts thereof”

entered during the period of review and that were exported by eight companies, one of

which is Wanli. Injunction at 1. On June 8, 2018, CBP liquidated entry MH-92053940-9

at a rate of 82.05%, the weighted-average dumping margin assigned to Wanli in the Final

Results. Believing that liquidation occurred by way of “inadvertent error,” Wanli’s counsel

engaged in a series of discussions with Defendant to resolve the issue. See Wanli’s Mot.

at 2.   As a result, counsel for Wanli provided Defendant and CBP with additional

documents purporting to show Wanli as the exporter of the goods covered by the entry in

question. Id. at 2–4; Def.’s Resp. at 2. Upon review, CBP reaffirmed its decision to

liquidate because the entry in question was not exported by Wanli and was therefore not

enjoined from liquidation per the terms of the Injunction. In response to Wanli’s Motion

to Compel, Commerce filed with the court the affidavit of a CBP customs officer attesting

to the review process and evidence supporting the decision to liquidate. [Ex. A Decl. CBP

Supervisory Import Specialist] ¶¶ 1–10, Feb. 21, 2019, ECF No. 51-1(attached to Def.’s

Resp.) (“CBP Import Specialist Decl.”).
        Case 1:18-cv-00102-CRK Document 75           Filed 09/13/19    Page 4 of 9



Consol. Court No. 18-00102                                                           Page 4

      After filing its motion to compel, Wanli’s counsel alerted Defendant that it was in

the process of acquiring additional supporting documentation from the Chinese

Government. Def.’s Resp. at 5 n.2. Defendant notified the court of Wanli’s counsel’s

attempt to acquire new information. Id. To ensure that all parties had a meaningful

opportunity to be heard and that all relevant fact evidence was before the court, Wanli

was ordered to produce the documentation by March 20, 2019. Letter, Mar. 13, 2019,

ECF No. 56. Wanli complied, see [Wanli’s] Resp. Ct.’s [Mar. 13, 2019] Letter, Mar. 20,

2019, ECF No. 61 (“Wanli’s Suppl. Resp.”), and Defendant had the opportunity to

respond. See Def.’s Resp. Submission Re Mot. Reverse Liquidation, Mar. 27, 2019, ECF

No. 63. On July 30, 2019, the court heard oral argument.

                   JURISDICTION AND STANDARD OF REVIEW

      The Court has jurisdiction pursuant to section 516A(a)(2)(B)(iii) of the Tariff Act of

1930, as amended, 19 U.S.C. § 1516a(a)(2)(B)(iii) (2012), and 28 U.S.C. § 1581(c)

(2012). An allegation that goods were liquidated against a statutory injunction does not

deprive the Court of jurisdiction. See Argo Dutch Industries v. United States, 589 F.3d

1187 (Fed. Cir. 2009). The Court’s scope and standard of review is governed by 28

U.S.C. § 2640. A motion to reverse liquidation of an entry purportedly enjoined by a

statutory injunction is reviewed under section 706 of the Administrative Procedure Act

(“APA”), as amended, 5 U.S.C. § 706 (2012). 28 U.S.C. § 2640(e). The court will conduct

de novo review and set aside any determination not warranted by the facts. 5 U.S.C.
        Case 1:18-cv-00102-CRK Document 75               Filed 09/13/19     Page 5 of 9



Consol. Court No. 18-00102                                                                Page 5

§ 706 (2)(F). 1 The court will assess the facts to determine whether the motion’s proponent

carried its burden under the preponderance of the evidence standard. See St. Paul Fire

& Marine Ins. Co. v. United States, 6 F.3d 763, 768–69 (Fed. Cir. 1993). In a civil action,

preponderance of the evidence means “the greater weight of evidence, evidence which

is more convincing than the evidence which is offered in opposition to it.” Hale v. Dep’t

of Transp., Fed. Aviation Admin., 772 F.2d 882, 885 (Fed. Cir. 1985).

                                         DISCUSSION

       Wanli’s motion to reverse the liquidation of entry MH-92053940-9 is denied. Here,

Danyang NYCL Tools Manufacturing Co., Ltd., Danyang Weiwang Tools Manufacturing

Co., Ltd., Hangzhou Deer King Industrial and Trading Co., Ltd., Guilin Tebon Superhard

Material Co., Ltd., Jiangsu Youhe Tool Manufacturer Co., Ltd., Quanzhou Zhongzhi

Diamond Tool Co., Ltd., Rizhao Hein Saw Co., Ltd., and Wanli (collectively “Plaintiff-

Intervenors”) filed a proposed statutory injunction upon consent. See Form 24 Proposed

Order for Statutory Injunction Upon Consent, May 24, 2018, ECF No. 14 . In its filing,

Plaintiff-Intervenors named the eight companies whose entries would be covered by the

statutory injunction and identified each of those companies as exporters.               Id. at 2.

Plaintiff-Intervenors, therefore, limited the scope of the injunction to companies who acted

as exporters and did so even though the form injunction allows the filer to identify any

company listed as a foreign producer, exporter, or both. See USCIT, Form 24 Order for




1
 Wanli’s motion is styled as a motion to reverse liquidation of entry MH-92053940-9 and is based
on Wanli’s allegation that CBP violated the terms of the court’s Injunction. The underlying relief
sought is an order from this court compelling CBP to reverse liquidation and come into compliance
with the Injunction.
         Case 1:18-cv-00102-CRK Document 75               Filed 09/13/19    Page 6 of 9



Consol. Court No. 18-00102                                                                Page 6

Statutory    Injunction    Upon     Consent     at   2    (Oct.     23,   2017),     available   at

https://www.cit.uscourts.gov/sites/cit/files/Form%2024.pdf;           see     also      Injunction

(demonstrating the options available to the Plaintiff-Intervenors). On May 24, 2018, the

court granted the proposed injunction, as filed, and no party has sought to amend the

terms of the Injunction. Here, although the Injunction enjoins Commerce and CBP from

liquidating diamond sawblades and parts thereof imported during the relevant period of

review, it is limited to entries that Wanli exported, 2 not entries that Wanli produced but

which were exported by another company.              See id.      The party seeking to reverse

liquidation must demonstrate by a preponderance of the evidence that the liquidated entry

was within the scope of the relevant injunction. See St. Paul Fire, 6 F.3d at 768–69.

Therefore, to conclude that CBP failed to comply with the terms of the Injunction, the court

would need to find that Wanli exported the goods in entry MH-92053940-9. The evidence

before the court does not support such a conclusion.

       Evidence before the court shows that Jiarong Enterprises Co., Ltd. (“Jiarong”), not

Wanli, was the exporter for all the goods imported in entry MH-92053940-9. 3 The Entry

Summary Form (CBP Form 7501) for the entry in question contains thirteen lines of

goods. See generally Attach. 3 to Wanli’s Mot. at 2–4, Dec. 13, 2018, ECF No. 40-1

(“Entry Summary Form”). Wanli alleges that it exported the goods described on Line No.


2
 In addition to Wanli, the Injunction identifies seven other exporter companies whose entries are
enjoined from liquidation. Injunction at 2. The identity of those companies is not relevant for the
purposes of ruling on Wanli’s motion.
3
   The Injunction does not list Jiarong among the companies whose entries are enjoined from
liquidation and no evidence before the court suggests that Jiarong and Wanli are the same entity.
In fact, Wanli’s counsel confirmed that the two companies are unrelated in response to a question
posed by the court during oral argument. Oral Arg. at 00:02:58–00:03:01.
          Case 1:18-cv-00102-CRK Document 75             Filed 09/13/19    Page 7 of 9



Consol. Court No. 18-00102                                                               Page 7

012 (“line 12”) of the Entry Summary Form. See Wanli’s Mot. at 2–4. However, the Entry

Summary Form, which denotes the bill of lading by the letters “MBL,” identifies a single

bill of lading for all thirteen lines of goods encompassed in the entry. Entry Summary

Form at 1; see also CBP Import Specialist Decl. ¶¶ 4, 7. That bill of lading, number

CMDUNBLF016753, lists Jiarong as the shipper exporter. See [Ex. B to Def.’s Resp.],

Feb. 21, 2019, ECF No. 51-2. In fact, Wanli’s counsel, in an email, concedes that “on

Entry MH-92053940, only Jiarong Enterprises Co., Ltd. (and not Zhejiang Wanli) was

listed as the shipper [e]xporter.” Id. No evidence before the court demonstrates that

anyone other than Jiarong exported the goods covered by the entry in question. Given

that the Injunction specifically limits the scope of its application to Wanli as an exporter of

the subject merchandise entered during the relevant period of review and Wanli has not

shown that it is the exporter for the entry in question, CBP properly liquidated the entry at

issue.

         The four pieces of information Wanli identifies in support of its contention that it is

the exporter of the goods in line 12 are unavailing. Wanli’s Mot. at 2–4; Wanli’s Suppl.

Resp. at 2–3. The inclusion of Wanli’s manufacturer ID number, CNZHEWANHAN, in

line 12, shows Wanli’s status as the manufacturer of the goods referenced, not the

exporter. 4 Although Invoice 2 (NBJR16016-1) was issued by Wanli and relates to line 12

of the entry, the invoice does not refer to Wanli as the exporter of the goods at issue. See



4
  Although Defendant challenges Wanli’s assertion that manufacturer ID CNZHEWANHAN
corresponds to Wanli and argues that ID number actually corresponds to Zhejiang Wanda Tools
Co., Ltd., Defendant does not contest, for the purposes of this motion, that Wanli was the
manufacturer of the goods in the entry at issue here. Def.’s Resp. at 4. The correctness of the
manufacturer ID is not dipositive of who exported the goods in line 12.
        Case 1:18-cv-00102-CRK Document 75           Filed 09/13/19    Page 8 of 9



Consol. Court No. 18-00102                                                           Page 8

Entry Summary Form at 3; Attach. 4 to Wanli’s Mot., Dec. 13, 2018, ECF No. 40-1.

Further, although line 12 contains Wanli’s unique exporter ID (A-570-900-060), as the

CBP Import Specialist explains, CBP does not rely on that identification number alone

and instead requests additional documentation, as it did in this case.        CBP Import

Specialist Decl. ¶ 6. Here, the additional documentation available to CBP was the Bill of

Lading which identifies Jiarong as the exporter, not Wanli.           The two documents

comprising the Chinese export documentation are similarly unavailing. Although both

documents list Wanli as the “Export unit,” neither document bears any seal nor any

insignia indicating that either was issued by the Chinese Government. See Wanli’s Suppl.

Resp. at Attach. I (producing two documents—“Notification of Paperless Export Release

for Customs Clearance” and “Customs Declaration for Export of the Peoples’ Republic of

China”). In fact, during oral argument, Wanli’s counsel confirmed that both documents

are copies of forms the exporter broker filed with the Chinese Government. Oral Arg. at

00:05:06–00:05:31. Further, both documents reference the Bill of Lading that clearly

identifies Jiarong, not Wanli, as the exporter of the goods at issue. Wanli’s Suppl. Resp.

at Attach. I (referring to “Customs Declaration for Export of the Peoples’ Republic of

China”). Accordingly, evidence before the court fails to show that Wanli is the exporter of

the merchandise and that CBP or Commerce failed to comply with the court’s order

enjoining liquidation.
       Case 1:18-cv-00102-CRK Document 75         Filed 09/13/19   Page 9 of 9



Consol. Court No. 18-00102                                                       Page 9

                                     CONCLUSION

      For the foregoing reasons, it is

      ORDERED that Wanli’s motion to reverse liquidation is denied.




                                             /s/ Claire R. Kelly
                                             Claire R. Kelly, Judge

Dated: 4FQUFNCFS 
      New York, New York
